 Case 3:18-cv-00443-C Document 125 Filed 10/21/19                    Page 1 of 1 PageID 12413



                        IN THE UNITED STATES DISTzuCT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


ILLINOIS TOOL WORKS INC.,                          )
                                                   )
                      Plaintiff,                   )
                                                   )
                                                   )
                                                   )
POLY-AMERICA L.P.,                                 )
                                                   )
                      Defendant.                   )   Civil Action No.    3:   1   8-CV-0443-C


                                              ORDER

       The Court hereby ORDERS that Defendant file a Reply Brief in Support of its Motion

for Attomeys' Fees and for Expert Witness Fees and Expenses by no later than 3:00 p.m. on

October 28, 2019.'

       SO OITDERED this 21st day of October, 2019.




                                               S           UMM         S
                                               SENIO                    ATES DISTzu                E




       I Defendant rnay disregard the Cou('s prior notification that no reply brief would be considered.
